Citation Nr: 9927165	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  97-32 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
low back disability.

3.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a compensable evaluation for 
chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1990.

This appeal arose from a September 1996 rating decision of 
the Jackson, Mississippi, Department of Veterans Affairs 
(VA), Regional Office (RO).  The veteran testified at a 
personal hearing at the RO in December 1997; the hearing 
officer issued a decision in June 1998 which continued to 
deny the requested benefits.  In June 1999, the veteran 
testified at a personal hearing before a member of the Board 
of Veterans' Appeals (Board).

The issues of entitlement to increased evaluations for 
chondromalacia of the knees will be subject to the attached 
remand.


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from a right shoulder disability which can 
be related to his period of service.

2.  The RO denied entitlement to service connection for a low 
back disability in January 1991.

3.  Additional evidence submitted since that time fails to 
show that the veteran suffers from a low back disability 
which can be related to his period of service.


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of a well grounded 
claim for service connection for a right shoulder disability.  
38 U.S.C.A. §§ 1131, 5107(a) (West 1991).

2.  Evidence received since the RO denied entitlement to 
service connection for a low back disability is not new and 
material, and the January 1991 decision of the RO is final 
and is not reopened.  38 U.S.C.A. §§ 1131, 5107(a), 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
a right shoulder disability

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).

The veteran's service medical records do not contain any 
mention of any injury to the right shoulder.  He was 
hospitalized from September to October 1971 following a motor 
vehicle accident, during which he had fractured his right 
clavicle.  However, there was no reference to any involvement 
of the right shoulder joint, to include the right rotator 
cuff.  Several examinations performed between 1972 and 1990, 
to include the April 1990 separation examination, noted no 
complaints of any right shoulder disorder.

Treatment records from 1992 noted the presence of a bone 
spur.  He was seen at the Columbus Air Force Base in June and 
November 1992 for complaints of right shoulder pain.  A June 
1992 x-ray revealed findings which may have represented 
calcification in the subacromial bursa or hypertrophic bone 
formation from the inferior aspect of the acromial process.  
In October 1992, while working as a jailer, he was involved 
in a scuffle with a prisoner.  Throughout 1993, he was 
treated for the residuals of a rotator cuff tear resulting 
from this on-the-job injury.  

In December 1997, the veteran testified at a personal hearing 
at the RO.  He stated that he had hurt his right shoulder in 
1971.  He indicated that he had undergone surgery three years 
ago after being involved in a wrestling match with an inmate 
while working as a jailer.

The veteran then testified at a hearing before a member of 
the Board in June 1999.  He stated that he had injured his 
right shoulder during a motor vehicle accident in 1971 in the 
Philippines.  He stated that he had been treated for his 
shoulder complaints at that time and that he still receives 
treatment for these complaints.  He noted that he had had a 
bone spur in the right shoulder prior to the 1992 on-the-job 
injury; it is this bone spur for which he is seeking service 
connection.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the objective evidence of record 
indicated that a calcification in the acromial bursa was 
present in the veteran's right shoulder prior to his on-the-
job injury.  Thus, this suggests the presence of a current 
disability.  However, there is no indication that any such 
spur was present in service.  While he did fracture his right 
clavicle in a 1971 motor vehicle accident, there was no 
indication that the right shoulder joint was involved.  
Therefore, there is no objective evidence of the presence of 
a disease or injury in service.  Moreover, the veteran has 
not presented any objective evidence of a link between his 
current bone spur and his period of service.  As a 
consequence, it is found that he has not presented evidence 
of a well grounded claim for service connection.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


II.  Whether new and material evidence 
has been presented to reopen the claim 
for service connection for a low back 
disorder

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1998).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1998).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498.

The evidence which was of record at the time that the RO 
considered this case in 1991 will be briefly summarized.  The 
veteran's service medical records contained a notation that 
he was seen on May 12, 1975 with complaints of sharp pain in 
the low back, which had been present for the past 10 days.  
He indicated that this pain had begun after performing 
strenuous work.  There was no radiation into the legs, but 
the pain increased with bending.  He denied any history of 
joint pain.  The physical examination noted tenderness of the 
paraspinous muscles.  Deep tendon reflexes were equal 
bilaterally.  The impression was low back strain.  Periodic 
examinations conducted in August 1976, August 1983, and March 
1987 were all negative for any complaints of back pain.  On 
September 28, 1987, he was seen with complaints of lower 
thoracic back pain, which was mild and chronic in nature.  He 
noticed increased back pain while riding his bicycle into 
work.  There was no radiation or paresthesia.  He also 
referred to no known trauma.  The objective examination found 
that his back was symmetric and was without scoliosis.  He 
displayed no muscle tenderness or spasm.  Forward flexion 
caused lower thoracic back pain.  The assessment was probable 
degenerative joint disease (DJD).  His April 1990 separation 
examination was within normal limits.  In fact, he 
specifically denied any back pain.

The veteran was examined by VA in September 1990.  An x-ray 
revealed well maintained heights of the vertebral and 
intervertebral spaces.  The spinal canal appeared to be 
normal.  While he had back pain in the past, he admitted that 
he was currently asymptomatic.  The physical examination 
noted an unremarkable gait pattern.  The examination of the 
back was also unremarkable.  The diagnosis was history of low 
back pain, currently asymptomatic.

The evidence added to the record since the 1991 denial of 
service connection included private outpatient treatment 
records developed between 1991 and 1995.  In May 1991, he 
complained of back pain.  A May 1995 x-ray noted a slight 
right convexed scoliosis of the thoracolumbar spine.  In 
August 1995, it was commented that his left leg was 7 mm 
longer than the right.  Throughout this time, he reported 
complaints of low back pain with some radiation into the left 
leg.  

The veteran also submitted lay statements in support of his 
claim.  His wife stated that she recalled his having back 
pain ever since a motor vehicle accident in service.  She 
remembered that he had back pain in 1975 and 1976; in fact, 
she indicated that he had been confined to bed in 1975 with 
this pain.  She would try to help by applying back rub to his 
back.  Former classmates and a former high school teacher, as 
well as his siblings, submitted statements in which they 
indicated that he had had no disabilities prior to his 
service.

The veteran was treated on an outpatient basis by VA between 
April 1996 and December 1997.  On September 9, 1997, he 
reported a long history of low back pain, which had become 
worse since a November 1996 motor vehicle accident.  An x-ray 
revealed loss of height of the L2 and 3 vertebral bodies (L3 
was noted to be worse with anterior wedging).  This was most 
likely due to an old fracture deformity at L2-3, which had 
developed since 1990.  He was diagnosed with chronic low back 
pain in December 1997.  

In December 1997, the veteran testified at a personal hearing 
at the RO.  He testified that he was a security officer in 
the service and that he had been expected to be tough; as a 
consequence he almost never went on sick call.  He indicated 
that he only went on sick call in 1975 because he had been 
unable to get out of bed due to the severity of his back 
pain.  He said that he relied on over-the-counter medications 
and self-treatment.

The veteran then sought treatment from VA between January 
1998 and May 1999.  On May 27, 1998, he complained of right 
hip and back pain which had been present for seven days.  He 
denied any trauma.  This pain had been present for the past 
5-6 years, although he recalled some trouble in service.  The 
physical examination was essentially within normal limits.  
On June 10, 1998, an MRI was performed on the back.  This 
displayed a compression deformity of the L2-3 level; a modest 
diffuse bulge of the annulus at L3-4 with some flattening of 
the ventral aspect of the thecal sac; and a mild to modest 
diffuse bulge of the annulus at the L5-S1 level with some 
flattening of the ventral aspect of the thecal sac.  He was 
subsequently instructed on home exercises to improve 
strength.  By May 27, 1999, he reported that he was still 
having chronic low back pain which would sometimes radiate 
into the right thigh.  Range of motion was decreased; the 
motor and sensory examinations were normal.

The veteran testified before a member of the Board in June 
1999.  He indicated that he has been provided exercises for 
his back.  This condition will flare up on occasion.  These 
periods last about two weeks each time.

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is "new" but is not "material."  Accordingly, his claim is 
not reopened and the January 1991 decision by the RO remains 
final.  

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The evidence in the case, 
to include numerous VA outpatient treatment records, is new 
in that it was presented to establish that the veteran 
currently suffers from a low back disability (the lack of 
which was the basis of the prior denial).

However, the additional evidence is not "material."  The 
additional evidence must bear directly and substantially upon 
the specific matter under consideration and which by itself 
or in conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
In the instant case, the additional evidence presented 
contains no objective proof whatever that the veteran's 
current low back complaints are in any way related to the 
acute and transitory complaints noted in service.  While the 
veteran and various other individuals via lay statements have 
alleged that such a relationship exists, they are not 
competent, as laypersons, to render opinions concerning 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Since this evidence does not suggest a causal link 
between any incident of service and any currently diagnosed 
back disability, it is not so significant that it must be 
considered in order to decide the merits of the claim.  As 
such, the evidence is not "material" and does not serve to 
reopen his claim for service connection for a low back 
disability.


ORDER

Service connection for a right shoulder disability is denied.

New and material evidence not having been submitted to reopen 
the veteran's claim for service connection for a low back 
disability, the benefit sought on appeal is denied.


REMAND

The veteran has contended that his service-connected 
bilateral chondromalacia of the knees is more disabling than 
the current disability evaluation would suggest.  He has 
stated that he suffers from constant pain and that the 
muscles around his knees have atrophied.  Therefore, he 
believes that increased disability evaluations are justified.

Initially, it is noted that neither knee disability has been 
evaluated by VA since September 1990.  It is determined that 
an examination performed so long ago cannot provide an 
adequate picture of his current level of disability.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefits sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

Moreover, according to DeLuca v. Brown, 8 Vet. App. 202 
(1995) United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999)(hereinafter "the Court"), held that in 
evaluating a service-connected disability involving a joint 
rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. §§ 4.40 and 4.45 (1997), and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1997) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period a time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The veteran should be afforded a VA 
orthopedic examination by a qualified 
physician in order to fully assess the 
current nature and degree of severity of 
the veteran's service-connected bilateral 
chondromalacia patella.  The claims 
folder must be made available to the 
examiner to review in conjunction with 
the examination, and the examiner is 
asked to indicate in the examination 
report that she/he has reviewed the 
claims folder.  All indicated special 
tests are to be performed and must 
include range of motion testing.  The 
examiner should note the range of motion 
of both knee joints.  The examiner must 
obtain active and passive ranges of 
motion (in degrees), state if there is 
any limitation of function and describe 
it, and state the normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the knee 
joints are used repeatedly.  Special 
attention should be given to the presence 
or absence of pain, stating at what point 
in the range of motion pain occurs and at 
what point pain prohibits further motion.  
The factors upon which the opinions are 
based must be set forth.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals







